UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7906


CECIL SIMMONS, a/k/a Cecil Allen Simmons,

                  Plaintiff - Appellant,

             v.

DIRECTOR OZMINT; CAPTAIN      BRIHART;     DEBORAH   ROWE,   Hearing
Officer; MR. BURTT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:08-cv-00860-RBH)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cecil Simmons, Appellant Pro Se.  William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cecil    Simmons         seeks     to   appeal   the    district     court’s

order accepting the recommendation of the magistrate judge and

denying    relief    on     his       42     U.S.C.     § 1983     (2006)     complaint.

Simmons,    who     filed       a    motion       for   reconsideration       with   the

district court pursuant to Fed. R. Civ. P. 59(e) prior to filing

his notice of appeal, requests only that this court remand the

case to the district court so he may re-file objections to the

magistrate judge’s report and recommendation after his initial

objections were destroyed in the mail.                       However, the district

court has granted Simmons’s motion and given him the opportunity

to file his objections.               Accordingly, we dismiss the appeal as

moot.      We dispense with oral argument because the facts and

legal    contentions      are       adequately      presented      in   the    materials

before    the   court     and       argument      would   not    aid    the   decisional

process.

                                                                               DISMISSED




                                              2